Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-2009

Liberty Mutl Ins Co v. James Sweeney
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1353




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Liberty Mutl Ins Co v. James Sweeney" (2009). 2009 Decisions. Paper 1713.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1713


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 08-1353
                                 ____________

                LIBERTY MUTUAL INSURANCE COMPANY,
                 d/b/a LIBERTY MUTUAL PROPERTY AND
                   CASUALTY INSURANCE COMPANY,
                                          Appellant

                                       v.

                             JAMES E. SWEENEY
                                ____________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                             (D.C. No. 06-cv-02227)
                  District Judge: Honorable Petrese B. Tucker
                                 ____________

                   Submitted Under Third Circuit LAR 34.1(a)
                                March 3, 2009

    Before: SCIRICA, Chief Judge, SLOVITER and HARDIMAN, Circuit Judges.

                            (Filed: March 23, 2009)


                                 ____________

                                   OPINION
                                 ____________


HARDIMAN, Circuit Judge.
       Liberty Mutual Insurance Company appeals the District Court’s grant of summary

judgment in favor of James Sweeney and its denial of Liberty Mutual’s cross-motion for

summary judgment.

       Liberty Mutual denied Sweeney’s insurance claim following an automobile

accident, citing three exclusions in Sweeney’s automobile policy: (1) the vehicle was

being used in an auto business at the time of the accident; (2) the vehicle was being used

in a way that was not intended by the owner; and (3) Sweeney was driving a vehicle that

he did not own, but used regularly. Liberty Mutual filed a declaratory judgment action

and the parties filed cross-motions for summary judgment.

       On November 21, 2007, the District Court denied Liberty Mutual’s motion for

summary judgment, finding that “there remains [sic] disputed issues of material fact”

which prevented an order of summary judgment at that time.

       In apparent contradiction to its prior finding that disputed issues of material fact

existed, on January 4, 2008, the District Court granted summary judgment in favor of

Sweeney. The District Court did not explain what changed since November 21, 2007

such that summary judgment became proper. Moreover, the District Court addressed only

one of the three policy exclusions asserted by Liberty Mutual: the non-intended-use

exception. This was improper. As an insurer seeking to deny coverage under a policy,

Liberty Mutual need only prove that one of its asserted policy exclusions applies. See,

e.g., Britamco Underwriters, Inc. v. C.J.H., Inc., 845 F. Supp. 1090, 1094 (E.D. Pa.),



                                              2
aff’d, 37 F.3d 1485 (3d Cir. 1994). The District Court’s determination that the insured

should prevail on one of the policy’s exclusions does not bear on the applicability of the

other two exclusions. Therefore, the District Court erred in failing to address the other

exclusions asserted by Liberty Mutual.

       For the foregoing reasons, we will summarily remand the case to the District Court

for consideration and analysis of the two exclusions cited by Liberty Mutual and further

proceedings consistent with this opinion.




                                             3